DETAILED ACTION
1.	This office action is in responsive to the applicant’s arguments filed on 7/22/22.
2.	The present application is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1-18 are currently pending.
4.	Claims 1 and 10 are amended.  Claims 2-9 and 11-18 are original.

Response to Arguments
                                                 Response: Priority
5.    Applicants argue:
	“The Applicants note and acknowledge the Examiner’s analysis of the priority
claim set forth in the present application. The Examiner concludes that the application is
entitled to a priory date of December 31, 2018, the filing date of U.S. Provisional
Application No.62/786,854.
The Applicants do not concede the correctness of the Examiner’s analysis of the
priority claim, or the Examiner’s conclusion regarding the priority date to which the
present application is entitled. Moreover, determination of priority is properly done on a claim by
claim basis, and a priority date cannot be assigned before the scope and content
of allowable claims are known” (Remarks: pages 8-9)

6.    Examiner Response:
	The examiner notes that the applicant has not complied with one or more conditions for 
receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 5 U.S.C. 120.  Under 35 U.S.C. 119(e), “the written description and drawing(s) (if any) of the provisional application must adequately support and enable the subject matter claimed in the nonprovisional application that claims the benefit of the provisional application”, see MPEP 211.05 I. A.  
Under 35 U.S.C. 120, a claim in a U.S. application is entitled to the benefit of the filing date of an earlier filed U.S. application if the subject matter of the claim is disclosed in the manner provided by 35 U.S.C. 112(a) except for the best mode requirement, in the earlier filed application.  A continuation-in-part application may include matter not disclosed in the prior-filed application. See MPEP § 201.08. Only the claims of the continuation-in-part application that are disclosed in the manner provided by 35 U.S.C. 112(a) in the prior-filed application are entitled to the benefit of the filing date of the prior-filed application, see MPEP 211.05 (B).
	As stated in the Non-Final office action dated 4/22/22, the written description and drawing(s) of U.S. Provisional Patent Application 62/440,134 filed on 12/29/16 does not adequately support and enable the claim limitations of claims 1 and 10 of the current application 16/772,337 that state “inferring an intrinsic variability for the metric in the region of interest within the feature space; comparing the intrinsic variability for the metric with the extrinsic variability for the metric within the ensemble of reservoir models”.  Also, dependent claims 2-9 and 11-18 are also not supported by U.S. Provisional Patent Application 62/440,134 since they depend from claims 1 and 10.
As stated in the Non-Final office action dated 4/22/22, the written description and drawing(s) of U.S. Provisional Patent Application 62/591,576 filed on 11/28/17 does not adequately support and enable the claim limitations of claims 1 and 10 of the current application 16/772,337 that state “inferring an intrinsic variability for the metric in the region of interest within the feature space; comparing the intrinsic variability for the metric with the extrinsic variability for the metric within the ensemble of reservoir models”.  Also, dependent claims 2-9 and 11-18 are also not supported by U.S. Provisional Patent Application 62/591,576 since they depend from claims 1 and 10.
Also, the specification of U.S. Patent Application 15/851,323 filed on filed on 12/21/17 does not contain a written description of the invention that support and enable the claim limitations of claims 1 and 10 of the current application 16/772,337 that state “inferring an intrinsic variability for the metric in the region of interest within the feature space; comparing the intrinsic variability for the metric with the extrinsic variability for the metric within the ensemble of reservoir models”.  Also, dependent claims 2-9 and 11-18 are also not supported by U.S. Patent Application 15/851,323 since they depend from claims 1 and 10.
Further, for the purpose of examination, the examiner is regarding the priority date as 12/31/18 as explained in the Non-Final office action dated 4/22/22, since the current nonprovisional application 16/722,337 is not entitled to claim benefit to the filing date of U.S. Patent Application 15/851,323, U.S. Provisional Patent Application 62/440,134 and U.S. Provisional Patent Application 62/591,576.

                                                 Response: Specification
7.    Examiner Response:
Applicant’s arguments, see page 9, filed 7/22/22, with respect to the objection of the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 

                                                 Response: Claim Objection
8.    Examiner Response:
Applicant’s arguments, see page 9, filed 7/22/22, with respect to the claim objections have been fully considered and are persuasive.  The claim objections of claims 1 and 10 have been withdrawn. 

                                          Response: 35 U.S.C.  § 101
9.    Applicants argue:
“The Applicants respectfully submit that the Examiner’s analysis is inconsistent
with the current subject matter eligibility guidance set forth in the 2019 Revised Patent
Subject Matter Eligibility Guidance, published in the Federal Register on January 7, 2019, referred to hereafter as the “2019 PEG.” The 2019 PEG provides several examples to illustrate the proper analysis of subject matter eligibility under Section 101. See £ (Accessed on July 15, 2022).
Example 39 is entitled, “Method for Training a Neural Network for Facial Detection.” Example 39 relates to the processing of huge amounts of data to facilitate facial recognition. Moreover, the illustration discussed in Example 39 relates to training an artificial intelligence system.
The claim in example 39 is analogous to the present claims, and the present claims are subject matter eligible for the same reasons the claim in Example 39 is subject matter eligible. The claim in Example 39 is set forth below:

A computer-implemented method of training a neural network for facial detection comprising:
 	collecting a set of digital facial images from a database;
applying one or more transformations to each digital facial image including mirroring, rotating, smoothing, or contrast reduction to create a modified set of
digital facial images;
creating a first training set comprising the collected set of digital facial images, the modified set of digital facial images, and a set of digital non-facial images;
training the neural network in a first stage using the first training set;
creating a second training set for a second stage of training comprising the first training set and digital non-facial images that are incorrectly detected as facial images
after the first stage of training; and
training the neural network in a second stage using the second training set.
Example 39, 2019 PEG.
According to the analysis set forth in the 2019 PEG, the example claim is subject
matter eligible because it is drawn to a statutory category, namely, a process. With
respect to Prong 2A of the Alice analysis (whether the claim is directed to a judicial
exception), the guidance is that the claim does not represent an abstract idea. As set
forth in the 2019 PEG:
The claim [of Example 39] does not recite any of the
judicial exceptions enumerated in the 2019 PEG. For
instance, the claim does not recite any mathematical
relationships, formulas, or calculations. While some of the
limitations may be based on mathematical concepts, the
mathematical concepts are not recited in the claims.
Further, the claim does not recite a mental process because
the steps are not practically performed in the human mind.

Finally, the claim does not recite any method of organizing
human activity such as a fundamental economic concept or
managing interactions between people. Thus, the claim is
eligible because it does not recite a judicial exception.

Analysis of Example 39, 2019 PEG (Emphasis in Original).
As will be shown, this analysis applies equally to the Applicants’ present claims.
The present claims include obtaining an intrinsic variability and an extrinsic variability
for a metric. Through a sequence of steps, the intrinsic and extrinsic variabilities are used
to facilitate a decision about how to conduct hydrocarbon operations. Moreover, the
intrinsic and extrinsic variabilities are used to improve the efficiency of obtaining
hydrocarbon resources. The operations performed using the intrinsic and extrinsic
variabilities involve complex mathematical concepts, but no mathematical formulas are
recited in independent claims and 10.
The Applicants respectfully assert that the present claims are subject matter
eligible under Section 101 for the reasons the claim in Example 39 is subject matter
eligible under the 2019 PEG. Like the claim of Example 39, the current independent
claims make reference to complex mathematical operations that are fully supported by
the Applicants’ specification, but the present independent claims do not recite specific
mathematical equations.
Also, the operations recited in the present claims are not capable of being
practically performed in the human mind or with a pencil and paper. As set forth in the
Applicants’ specification:
In the present techniques, the reservoir models are not
conditioned or changed (subsequent to their initial
formulation using data set A), as in conventional history
matching operations, but are utilized in evaluating the
performance of hydrocarbon operations. Also, the reservoir
models are not filtered or reviewed to indicate that any
particular reservoir model or models is determined to be the
closest, in some quantitatively defined sense, to the
subsurface region (e.g., actual subsurface region). This is
beneficial because the simulation of even a large number of
models to determine the parameters that may be used to
create data points in the feature space is more
computationally efficient and less cumbersome than the
"inverse problem” of trying to determine a reservoir model
that matches the truth case data. Once the parameters
appropriate for the particular hydrocarbon operation
decision to be evaluated have been determined, the
prediction of the metric describing the outcome of that
operation is determined by the evaluated metric of
neighboring reservoir models in the feature space,
following statistical methods to average over these
behaviors to provide a robust solution in that particular
feature space.

Specification, para. [0050]. (Emphasis added).
Moreover, the operations recited in the claims could involve many millions of operations
performed on complex geophysical data. Such operations could not reasonably be
performed in the human mind in a normal lifetime. According to the guidance set forth
with respect to Example 39, the fact that the data manipulations recited in the claims are
not practically performed in the human mind are an indicia of subject matter eligibility.
If this was not so, it would be impossible to protect an inventive manipulation of massive
quantities of data using a patent claim directed to a process.
Finally, the present claims do not encompass a method of organizing human
activity. Rather, the invention improves the efficiency of geophysical prospecting by
improving the quality of decisions made in the day-to-day operations of geophysical
prospecting. This reasoning applies equally to independent claims 1 and 10, as well as
dependent claims 2-9 and 11-18.
Because claims 1-18 are directed the statutory category of a process, and do not
recite a judicial exception, analysis of the claims under Step 2 of Alice is not necessary.
The claims are directed to patent eligible subject matter according to the 2019 PEG. For at least these reasons, the Applicants respectfully assert that the rejection of claims 1-18
under Section 101 as being directed to patent ineligible subject matter is not correct.
The Applicants request withdrawal of the rejection under 35 U.S.C. § 101.
Thus, for at least the reasons discussed above, the Applicants respectfully assert
that claims 1-18 are directed to either a statutory process (claims 1-9) or a statutory
system (claims 10-18), both of which are patent eligible subject matter under 35 U.S.C. §
101. Therefore, the Applicants respectfully request that the Examiner withdraw the
rejection under 35 U.S.C. § 101 and allow claims 1-18 to issue.” (Remarks: pages 8-9)

10.    Examiner Response:
	The examiner respectfully disagrees. The applicant points to example 39 of the 2019 PEG for support of why the current claim language is eligible under 35 U.SC. 101.  The examiner notes that example 39 involves collecting digital facial images and applying transformations to each image, where a training set is created comprising the collected digital facial images.  The current claims doesn’t have claim language that distinguishes itself where it cannot be conducted in the human mind or with pencil and paper.  This can be seen in the creating, determining, inferring, comparing and evaluating steps of claim 1.  For example, the limitation of claim 1 that states “creating an ensemble of reservoir models for the subsurface region using the first data set, wherein the ensemble of reservoir models comprises two or more reservoir models”.  The claim language is not clear on where the creating is taking place.  The creating of the reservoir models can be in a CAD system, or it can be a mathematical model using the first data set that is obtain.  The other limitations of the claim are similar, whereas stated above, does not distinguish itself where it cannot be conducted in the human mind or with pencil and paper.
	Also, the applicant argues that claims involve million of operations performed by complex geophysical data.  The examiner notes that the claim language does not state that the reservoir models are being executed, where millions of operations are being conducted.  The claim language states that the metric for the hydrocarbon operation decision is evaluated at the region of interest in the feature space, and a determination is made as to whether the hydrocarbon operation is going to be performed. The claim language also doesn’t state how the evaluation is being conducted.  Therefore, under the broadest reasonable interpretation, the limitations stated above are process steps that covers the performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, these limitations fall within the “Mental Process” grouping of abstract ideas.
Further, under step 2A, prong 2, the limitations of obtaining a metric for a hydrocarbon operation decision; obtaining a first data set associated with the subsurface region amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. 
Also, the claim language also does not include a computer or components of a computer,
but if written with, for example, a processor, the claim language would still not be eligible under 35 U.S.C. 101. For example, adding the phrase “by a processor” to the claim language, would encompass the processor be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, the additional element of a processor does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
For Step 2B, the limitations of obtaining a metric for a hydrocarbon operation decision and obtaining a first data set associated with the subsurface region are also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a processor amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  

                                          Response: 35 U.S.C.  § 103
11.    Applicants argue:
“The Applicants respectfully assert that these aspects of the Applicants’ technological innovation are not shown in the references cited by the Examiner. Kauerauf describes a method to address a modeling gap existing between basin and reservoir modeling through the use of a Reservoir Fluid Geodynamics (RFG) model usable for simulations conducted at a relatively fine spatial resolution and over a geological timescale. See Kauerauf, Abstract. The RFG model described in Kauerauf employs basin data generated from a basin simulation of the subsurface formation at two different spatial resolutions. Jd. at para. [0003]. Kauerauf further discloses running a computer simulation on the RFG model over a geological timescale and at one of the two spatial resolutions. /d. at para. [0003]. Thus, Kauerauf is concerned only with the
extrapolation of reservoir model data between two different resolutions.
In contrast, the models used in the Applicants’ technological innovation employ
the claimed intrinsic variability and extrinsic variability, and do not involve the inefficiencies of optimizing a reservoir model to match production data. This is because the optimization of a reservoir model employs a large amount of highly granular model information, much of which is irrelevant to the hydrocarbon operations. Moreover, the Applicants’ claimed technological innovation does not relate to the provision of detailed information contained in a reservoir model, as does the Kauerauf reference. For this reason, the Kauerauf reference does not teach, suggest or illustrate the use of the claimed intrinsic and extrinsic variabilities. This, Kauerauf contain all of the elements of the Applicants’ independent claims 1 and 10.
Similarly, the Halabe reference fails to disclose the use of both an intrinsic
variability and an extrinsic variability, as defined in the Applicants’ specification and
recited in the claims. Thus, Halabe does not remedy the failure of Kaurauf to disclose the
claimed intrinsic and extrinsic variabilities.
With respect to Halabe, the Examiner stated:

"inferring an intrinsic variability for the metric in the region
of interest within the feature space" as [Halabe et al.
(paragraph [0047])] Examiner's interpretation: The
examiner considers the points to be the intrinsic variability,
since the points are locations within the reduced dimensional
space and intrinsic variability is a point, points or region
corresponding to the truth case (measured data) of the
subsurface region, see paragraphs [0049] and [0059] of the
specification;
"comparing the intrinsic variability for the metric with the
extrinsic variability for the metric within the ensemble of
reservoir models” as [Halabe et al. (paragraph [0048],
paragraph [0088] - [0091], Table 1)] Examiner's
interpretation: The examiner considers the comparison of
the intrinsic variability and the extrinsic variability to be
the objective function being modified according to a risk-
aversion factor (A). The examiner considers the risk-
aversion factor (A) to be the intrinsic variability, since the
risk-aversion factor (A) is tied to historical data and the
intrinsic variability is a point, points or region
corresponding to the truth case (measured data). Also, the
examiner considers the objective function to be the
extrinsic variability, since the objective function can be a
difference of cumulative oil production and cumulative
water production; a net present value; a recover factor;
another metric and the extrinsic variability corresponds to
the differences in determined decision metric, see
paragraph [0059] of the specification;

Office Action, pp. 20-21. (Emphasis added).

As explained herein and recited in the claims, the intrinsic variability of the Applicants’ technological innovation the intrinsic variability is “based on data from at least one of the two or more models that are consistent with observed data.” Further, the Applicants’ claims recite an extrinsic variability that corresponds to differences in the metric for the two or more reservoir models. The intrinsic and extrinsic variabilities are then analyzed to make a decision about hydrocarbon production. Nothing in the Halabe reference indicates the use of an intrinsic variability or an extrinsic variability, much less the use of them in the manner recited in the Applicants’ claims.
The Examiner has assigned aspects of Halabe to correspond to the claimed intrinsic and extrinsic variabilities. The Applicants respectfully assert, however, that these characterizations are incorrect. For example, Halabe does not speak in terms of intrinsic and extrinsic variabilities at all. Moreover, Halabe contains only one occurrence of either of the terms “intrinsic” or “extrinsic”:
To account for uncertainty, a number of alternatives,
referred to as realizations, can be generated that reflect an
ensemble of various sources of uncertainty. However, the
intrinsic variation between realizations can tend to be quite
complex and challenging to reduce in terms of
dimensionality.
Halabe, para. [0065]. (Emphasis added).
Rather than teaching the use of intrinsic variability, the only mention of the word
“intrinsic” in Halabe suggests the difficulty in employing intrinsic variation between
realizations. This is obviously not the same as using intrinsic variability to make a
decision about production of hydrocarbons. Accordingly, Halabe cannot be said to
disclose the Applicants’ claimed intrinsic and extrinsic variabilities. Halabe does not
disclose each and every element of the Applicants’ claimed technological innovation, and
does not remedy the shortcomings of Kauerauf described above.
It should be noted that the Applicants are not contending that Halabe does not
show the claimed intrinsic and extrinsic variabilities merely because those exact words
are not used in Halabe. Halabe does not operate in the manner described and claimed in
the Applicants’ technological innovation. Rather, the Applicants note that the lack of use
of the same terminology is an indication that one of ordinary skill in the art would not
likely deduce the use of the Applicants’ intrinsic and extrinsic variabilities from Halabe.
As explained herein, the Kauerauf and Halabe references, either alone or in any
sort of hypothetical combination, do not teach, suggest or illustrate the use of an intrinsic
variability and an extrinsic variability to facilitate a decision about hydrocarbon operations, as recited in amended independent claims 1 and 10. Therefore, the combination of Kauerauf and Halabe cannot render the independent claims obvious.
Applicants respectfully request withdrawal of the rejection under 35 U.S.C. 103.
Amended claims | and 10 are believed to be patentable at least for the reasons noted above. Thus, the Applicants request withdrawal of the rejection and an indication that claims 1 and 10 are allowable.” (Remarks: pages 21-24)

12.    Examiner Response:
The examiner notes that the Kauerauf et al. reference was not used in rejecting the limitations of claim 1 that included the phrases “intrinsic variability” and “extrinsic variability”.  Therefore, the applicant’s argument regarding the Kauerauf et al. reference not teaching the limitations of “inferring an intrinsic variability for the metric in the region of interest within the feature space” and “comparing the intrinsic variability for the metric with the extrinsic variability for the metric within the ensemble of reservoir models” is moot.
Also, regarding the Halabe et al. reference, the examiner notes that the phrases “intrinsic variability” and “extrinsic variability” are not explicitly mentioned within the Halabe et al. reference.  However, as explained in the Non-Final office action dated 4/22/22, the examiner considers the points to be the intrinsic variability, since the points are locations within the reduced dimensional space and intrinsic variability is a point, points or region corresponding to the truth case (measured data) of the subsurface region, see paragraphs [0049] and [0059] of the specification and paragraph [0047] of the Halabe et al. reference.  The examiner also considers the comparison of the intrinsic variability and the extrinsic variability to be the objective function being modified according to a risk-aversion factor (λ).  Further, the examiner notes that the representative models that are within the metric space, correspond to the number of clusters, where the cluster is a cluster analysis of points in a reduced dimensional space (metric space), see paragraph [0047] of the Halabe et al. reference.  This demonstrates that the Halabe et al. reference teaches the recent amendment to the independent claims that states “the intrinsic variability based on data from at least one of the two or more models that are consistent with observed data”.
The examiner also considers the risk-aversion factor (λ) to be the intrinsic variability, since the risk-aversion factor (λ) is tied to historical data and the intrinsic variability is a point, points or region corresponding to the truth case (measured data).  Also, the examiner considers the objective function to be the extrinsic variability, since the objective function can be a difference of cumulative oil production and cumulative water production; a net present value; a recover factor; another metric and the extrinsic variability corresponds to the differences in determined decision metric, see paragraph [0059] of the specification and paragraph [0048], paragraph [0088] – [0091] and Table 1 of the Halabe et al. reference.

Claim Objections
13.	Claims 1 and 10 are objected to because of the following informalities:  
Claim 1 recites the limitation "the two or more models" in lines 14-15 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the two or more models" in lines 20-21 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Also, in claim 10 the claim language appears to contain a grammatical error within the last limitation of the claim, where it states “determining whether to perform the hydrocarbon operation based on the evaluation of the metric for the hdrogen operation decision at the region of interest”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
14.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed
to an abstract idea without significantly more. Under the broadest reasonable interpretation, the
claims covers performance of the limitation in the mind or by pencil and paper.
Claims 1 and 10
Regarding step 1, claims 1 and 10 are directed towards a method and system which are eligible statutory categories of invention under 101.
Claim 1
Regarding step 2A, prong 1, claim 1 recites “creating an ensemble of reservoir models for the subsurface region using the first data set, wherein the ensemble of reservoir models comprises two or more reservoir models”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “creating a second data set associated with the subsurface region using the ensemble of reservoir models”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “creating a feature space and defining a plurality of elements of the feature space corresponding to each reservoir model”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “determining a region of interest within the feature space”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “inferring an intrinsic variability for the metric in the region of interest within the feature space, the intrinsic variability based on data from at least one of the two or more models that are consistent with observed data”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “comparing the intrinsic variability for the metric with the extrinsic variability for the metric within the ensemble of reservoir models, the extrinsic variability
corresponding to differences in the metric for the two or more reservoir models”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “evaluating the metric for the hydrocarbon operation decision at the region of interest in the feature space, wherein the type of evaluation used is determined based on the comparison of the intrinsic variability and the extrinsic variability”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “and determining whether to perform the hydrocarbon operation based on the evaluation of the metric for the hydrocarbon operation decision at the region of interest”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, the limitations of obtaining a metric for a hydrocarbon operation decision; obtaining a first data set associated with the subsurface region amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. 
Also, the claim language also does not include a computer or components of a computer,
but if written with, for example, a processor, the claim language would still not be eligible under 35 U.S.C. 101. For example, adding the phrase “by a processor” to the claim language, would encompass the processor be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, the additional element of a processor does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitations of obtaining a metric for a hydrocarbon operation decision and obtaining a first data set associated with the subsurface region are also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a processor amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 10
Regarding step 2A, prong 2, the limitations of receive input data associated with a subsurface region amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. 
Also, the claim recites the additional elements of a processor and memory. The processor and memory would be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitation of receive input data associated with a subsurface region are also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processor and memory amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
The other limitations of the claim recite the same substantive limitations of claim 1 above and are rejected using the same teachings.
Claims 2 and 12
Dependent claims 2 and 12 recites “wherein the first data set comprises one of seismic data, well log data, well test data production data and any combination thereof”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.


Claims 3 and 14
Dependent claims 3 and 14 recites “wherein creating the second data set comprises: simulating at least two of the models in the ensemble of models to create simulation results”. The limitation does not state what type of simulation is being used, for example, Finite element simulation, geostatistical simulation, etc.   Therefore, under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Dependent claims 3 and 14 recites “wherein the second data set comprises the simulation results”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claims 4 and 16
Dependent claims 4 and 16 recites “transforming the second data set to alter the dimensionality of at least a portion of the second data set prior to disposing at least a portion of the second data set into the feature space”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.

Claim 5
Dependent claim 5 recites “wherein if the extrinsic variability is greater than the intrinsic variability, the evaluation comprises performing one or more mathematical, statistical, or machine learning techniques combined with reservoir model simulation data, model-form error and metrics to evaluate metric at the region of interest”.   This limitation can perform a mathematical or statistical technique, which covers a mathematical concept.  This limitation falls in the “Mathematical Concept” grouping of abstract ideas.
Claim 6
Dependent claim 6 recites “wherein if the intrinsic variability is comparable to the extrinsic variability, the evaluation comprises performing clustering to evaluate metric at the region of interest”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 7
Dependent claim 7 recites “wherein if the intrinsic variability is greater than the extrinsic variability, the evaluation comprises performing clustering to evaluate metric at the region of interest”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.


Claim 8
Dependent claim 8 recites “wherein if the intrinsic variability is significantly greater than the extrinsic variability, the evaluation comprises using statistical techniques to evaluate metric at the region of interest”.  This limitation can perform a statistical technique, which covers a mathematical concept.  This limitation falls in the “Mathematical Concept” grouping of abstract ideas.
Claims 9 and 18
Dependent claims 9 and 18 recites “wherein the hydrocarbon operation comprises adding a new well to access the subsurface region”. This limitation further defines the last determining limitation of claims 1 and 10, where a judgement is being made.  At no point within the claim language is the hydrocarbon operation being performed.  Therefore, under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 11
Dependent claim 11 recites “wherein the set of instructions, when executed by the processor, are further configured to: perform one or more regression techniques to evaluate the decision metric or any other quantity of interest”. This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claim 13
Dependent claim 13 recites wherein the second data set comprises one of generated or observed seismic data, generated or observed well log, generated or observed well test data, generated or observed production data and any combination thereof”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 15
Dependent claim 15 recites “simulate each of the two or more reservoir models with the hydrocarbon operation being performed to create first simulation results”.  The limitation does not state what type of simulation is being used, for example, Finite Element simulation, geostatistical simulation, etc.  Therefore, under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Dependent claim 15 recites “simulate each of the two or more reservoir models with the hydrocarbon operation not being performed to create second simulation results”.  The limitation does not state what type of simulation is being used, for example, Finite Element simulation, geostatistical simulation, etc.  Therefore, under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Dependent claim 15 recites “wherein the decision metric is determined from the first simulation results and the second simulation results”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 17
Dependent claim 17 recites “transforming the second data set to incorporate additional information corresponding to later times prior to disposing the at least a portion of the second data set into the feature space”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claims 1-18 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kauerauf et al. (U.S. PGPub 2019/0293835) in view of Halabe et al. (U.S. PGPub 2018/0321421).

Examiner’s note: Regarding the limitation of claim 1 that states “obtaining a metric for a hydrocarbon operation decision”, the examiner notes that the word “metric” is not defined within the claims.  The examiner considers the production data to be a metric, since a metric can be expected incremental cumulative oil produced from hydrocarbon operation decision (e.g., as drilling or using an in-fill well), see paragraph [0045] of the specification and paragraphs [0060] and [0096] of the Kauerauf et al. reference.
Regarding the limitation of claim 1 that states “creating an ensemble of reservoir models for the subsurface region using the first data set, wherein the ensemble of reservoir models comprises two or more reservoir models”, the examiner considers the static and dynamic measurements to be the first data set, since they are used to generate models of the subterranean formation, see paragraph [0057] of the Kauerauf et al. reference.
Regarding the limitation of claim 1 that states “creating a feature space”, the examiner considers the feature space to be the subsurface formation, since the subsurface formation is being modeled using a Reservoir Fluid Geodynamics (RFG) model, see paragraph [0003], paragraph [0005] of the Kauerauf et al. reference.
Regarding the limitation of claim 1 that states “determining a region of interest within the feature space”, the examiner considers the region of interest being cut from the subsurface formation to be the region of interest within the feature space, since the this is the area of the subsurface formation that is being evaluated, see paragraph [0003], paragraph [0005] and paragraph [0096] of the Kauerauf et al. reference.
Regarding the limitation of claim 1 that states “and determining whether to perform a hydrocarbon operation based on the evaluation of the metric for the hydrocarbon operation decision at the region of interest”, the examiner notes the production data is used by the reservoir engineer to determine fluid flow reservoir characteristics.  Also, the results of the simulation may be used in performance of the oilfield operations, e.g. to drill a well, determine a field development plan, to configure a surface network, to control a production and/or injection well, etc.”.  As stated above, the examiner considers the production data to be a metric, since a metric can be expected incremental cumulative oil produced from hydrocarbon operation decision (e.g., as drilling or using an in-fill well), see paragraph [0045] of the specification and paragraphs [0060] and [0096] of the Kauerauf et al. reference.
Regarding the limitation of claim 1 that states “and defining a plurality of elements of the feature space corresponding to each reservoir model”, the examiner considers the models (e.g. instances of a model or realizations) in the reduced dimensional space to be the elements of the feature space, since they are within the reduced dimensional space.  Also, the examiner considers the multidimensional space to be the feature space with a region of interest, since the reduced dimensional space is a space that is reduced from a multidimensional space.  Further, the examiner considers the reduced dimensional space to be the region of interest, since the reduced dimensional space is within the multidimensional space, see paragraph [0047] of the Halabe et al. reference.
Regarding the limitation of claim 1 that states “inferring an intrinsic variability for the metric in the region of interest within the feature space”, the examiner considers the points to be the intrinsic variability, since the points are locations within the reduced dimensional space and intrinsic variability is a point, points or region corresponding to the truth case (measured data) of the subsurface region, paragraphs [0049] and [0059] of the specification and paragraph [0047] of the Halabe et al. reference.
Regarding the limitation of claim 1 that states “the intrinsic variability based on data from at least one of the two or more models that are consistent with observed data”, the examiner notes that the representative models that are within the metric space, correspond to the number of clusters, where the cluster is a cluster analysis of points in a reduced dimensional space (metric space).  This demonstrates that the intrinsic variability is based on data from at least one of the two or more models that are consistent with observed data, since the points are locations within the reduced dimensional space, see paragraph [0047] of the Halabe et al. reference.
Regarding the limitation of claim 1 that states “comparing the intrinsic variability for the metric with an extrinsic variability for the metric within the ensemble of reservoir models, the extrinsic variability corresponding to differences in the metric for the two or more reservoir models”, the examiner considers the comparison of the intrinsic variability and the extrinsic variability to be the objective function being modified according to a risk-aversion factor (λ).  The examiner considers the risk-aversion factor (λ) to be the intrinsic variability, since the risk-aversion factor (λ) is tied to historical data and the intrinsic variability is a point, points or region corresponding to the truth case (measured data).  Also, the examiner considers the objective function to be the extrinsic variability, since the objective function can be a difference of cumulative oil production and cumulative water production; a net present value; a recover factor; another metric and the extrinsic variability corresponds to the differences in determined decision metric, see paragraph [0059] of the specification and paragraph [0048], paragraph [0088] – [0091] and Table 1 of the Halabe et al. reference.
Regarding the limitation of claim 1 that states “evaluating the metric for the hydrocarbon operation decision at the region of interest in the feature space, wherein the type of evaluation used is determined based on the comparison of the intrinsic variability and the extrinsic variability”, the examiner considers the optimization to be the evaluating, since within the optimization, the objective function is monitored to see if a convergence tolerance is reached, see paragraph [0080], paragraph [0088] – [0091] and Table 1 of the Halabe et al. reference.

With respect to claim 1, Kauerauf et al. discloses “A method for evaluating and performing a hydrocarbon operation for a subsurface region” as [Kauerauf et al. (paragraph [0003], paragraph [0063])];
“obtaining a metric for a hydrocarbon operation decision” as [Kauerauf et al. (paragraph [0060], paragraph [0096])] Examiner’s interpretation: The examiner notes that the word “metric” is not defined within the claims.  The examiner considers the production data to be a metric, since a metric can be expected incremental cumulative oil produced from hydrocarbon operation decision (e.g., as drilling or using an in-fill well), see paragraph [0045] of the specification;
“obtaining a first data set associated with the subsurface region” as [Kauerauf et al. (paragraph [0057], paragraph [0060])];
“creating an ensemble of reservoir models for the subsurface region using the first data set, wherein the ensemble of reservoir models comprises two or more reservoir models” as [Kauerauf et al. (paragraph [0057])] Examiner’s interpretation: The examiner considers the static and dynamic measurements to be the first data set, since they are used to generate models of the subterranean formation;
“creating a second data set associated with the subsurface region using the ensemble of reservoir models” as [Kauerauf et al. (paragraph [0047], paragraph [0049])];
“creating a feature space” as [Kauerauf et al. (paragraph [0003], paragraph [0005])] Examiner’s interpretation: The examiner considers the feature space to be the subsurface formation, since the subsurface formation is being modeled using a Reservoir Fluid Geodynamics (RFG) model;
“determining a region of interest within the feature space” as [Kauerauf et al. (paragraph [0003], paragraph [0005], paragraph [0096])] Examiner’s interpretation: The examiner considers the region of interest being cut from the subsurface formation to be the region of interest within the feature space, since the this is the area of the subsurface formation that is being evaluated; 
“and determining whether to perform a hydrocarbon operation based on the evaluation of the metric for the hydrocarbon operation decision at the region of interest” as [Kauerauf et al. (paragraph [0060], paragraph [0096])] Examiner’s interpretation: The production data is used by the reservoir engineer to determine fluid flow reservoir characteristics.  Also, the results of the simulation may be used in performance of the oilfield operations, e.g. to drill a well, determine a field development plan, to configure a surface network, to control a production and/or injection well, etc.”.  As stated above, the examiner considers the production data to be a metric, since a metric can be expected incremental cumulative oil produced from hydrocarbon operation decision (e.g., as drilling or using an in-fill well), see paragraph [0045] of the specification;
While Kauerauf et al. teaches creating an ensemble of reservoir models for the subsurface region using a first data set and creating a second data set associated with the subsurface region using the ensemble of reservoir models, Kauerauf et al. does not explicitly disclose “and defining a plurality of elements of the feature space corresponding to each reservoir model; inferring an intrinsic variability for the metric in the region of interest within the feature space, the intrinsic variability based on data from at least one of the two or more models that are consistent with observed data; comparing the intrinsic variability for the metric with the extrinsic variability for the metric within the ensemble of reservoir models, the extrinsic variability corresponding to differences in the metric for the two or more reservoir models; evaluating the metric for the hydrocarbon operation decision at the region of interest in the feature space, wherein the type of evaluation used is determined based on the comparison of the intrinsic variability and the extrinsic variability”
Halabe et al. discloses “and defining a plurality of elements of the feature space corresponding to each reservoir model” as [Halabe et al. (paragraph [0047])] Examiner’s interpretation: The examiner considers the models (e.g. instances of a model or realizations) in the reduced dimensional space to be the elements of the feature space, since they are within the reduced dimensional space.  Also, the examiner considers the multidimensional space to be the feature space with a region of interest, since the reduced dimensional space is a space that is reduced from a multidimensional space.  Further, the examiner considers the reduced dimensional space to be the region of interest, since the reduced dimensional space is within the multidimensional space;
“inferring an intrinsic variability for the metric in the region of interest within the feature space” as [Halabe et al. (paragraph [0047])] Examiner’s interpretation: The examiner considers the points to be the intrinsic variability, since the points are locations within the reduced dimensional space and intrinsic variability is a point, points or region corresponding to the truth case (measured data) of the subsurface region, see paragraphs [0049] and [0059] of the specification; 
“the intrinsic variability based on data from at least one of the two or more models that are consistent with observed data” as [Halabe et al. (paragraph [0047])] Examiner’s interpretation:  The examiner notes that the representative models that are within the metric space, correspond to the number of clusters, where the cluster is a cluster analysis of points in a reduced dimensional space (metric space).  This demonstrates that the intrinsic variability is based on data from at least one of the two or more models that are consistent with observed data, since the points are locations within the reduced dimensional space;
“comparing the intrinsic variability for the metric with an extrinsic variability for the metric within the ensemble of reservoir models, the extrinsic variability corresponding to differences in the metric for the two or more reservoir models” as [Halabe et al. (paragraph [0048], paragraph [0088] – [0091], Table 1)] Examiner’s interpretation: The examiner considers the comparison of the intrinsic variability and the extrinsic variability to be the objective function being modified according to a risk-aversion factor (λ).  The examiner considers the risk-aversion factor (λ) to be the intrinsic variability, since the risk-aversion factor (λ) is tied to historical data and the intrinsic variability is a point, points or region corresponding to the truth case (measured data).  Also, the examiner considers the objective function to be the extrinsic variability, since the objective function can be a difference of cumulative oil production and cumulative water production; a net present value; a recover factor; another metric and the extrinsic variability corresponds to the differences in determined decision metric, see paragraph [0059] of the specification;
“evaluating the metric for the hydrocarbon operation decision at the region of interest in the feature space, wherein the type of evaluation used is determined based on the comparison of the intrinsic variability and the extrinsic variability” as [Halabe et al. (paragraph [0080], paragraph [0088] – [0091], Table 1)] Examiner’s interpretation: The examiner considers the optimization to be the evaluating, since within the optimization, the objective function is monitored to see if a convergence tolerance is reached; 
Kauerauf et al. and Halabe et al. are analogous art because they are from the same field endeavor of modeling a reservoir and analyzing data of the modeled reservoir.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kauerauf et al. of creating an ensemble of reservoir models for the subsurface region using a first data set and creating a second data set associated with the subsurface region using the ensemble of reservoir models by incorporating and defining a plurality of elements of the feature space corresponding to each reservoir model; inferring an intrinsic variability for the metric in the region of interest within the feature space, the intrinsic variability based on data from at least one of the two or more models that are consistent with observed data; comparing the intrinsic variability for the metric with the extrinsic variability for the metric within the ensemble of reservoir models, the extrinsic variability corresponding to differences in the metric for the two or more reservoir models; evaluating the metric for the hydrocarbon operation decision at the region of interest in the feature space, wherein the type of evaluation used is determined based on the comparison of the intrinsic variability and the extrinsic variability as taught by Halabe et al. for the purpose of receiving realizations of a model of a reservoir that includes at least one well where the realizations represent uncertainty in a multidimensional space.
Kauerauf et al. in view of Halabe et al. teaches defining a plurality of elements of the feature space corresponding to each reservoir model; inferring an intrinsic variability for the metric in the region of interest within the feature space, the intrinsic variability based on data from at least one of the two or more models that are consistent with observed data; comparing the intrinsic variability for the metric with the extrinsic variability for the metric within the ensemble of reservoir models, the extrinsic variability corresponding to differences in the metric for the two or more reservoir models; evaluating the metric for the hydrocarbon operation decision at the region of interest in the feature space, wherein the type of evaluation used is determined based on the comparison of the intrinsic variability and the extrinsic variability.
The motivation for doing so would have been because Halabe et al. teaches that by receiving realizations of a model of a reservoir that includes at least one well where the realizations represent uncertainty in a multidimensional space, the ability to preserve an amount of the uncertainty can be accomplished (Halabe et al. (paragraph [0002] – [0003]).

With respect to claim 2, the combination of Kauerauf et al. and Halabe et al. discloses the method of claim 1 above, and Kauerauf et al. further discloses “wherein the first data set comprises one of seismic data, well log data, well test data production data and any combination thereof.” as [Kauerauf et al. (paragraph [0060])];

With respect to claim 3, the combination of Kauerauf et al. and Halabe et al. discloses the method of claim 1 above, and Kauerauf et al. further discloses “wherein creating the second data set comprises: simulating at least two of the models in the ensemble of models to create simulation results” as [Kauerauf et al. (paragraph [0064] – [0065])];
“wherein the second data set comprises the simulation results” as [Kauerauf et al. (paragraph [0064] – [0065])];

Examiner’s note: Regarding claim 4, the examiner considers the reduced dimensionality to be the altering of the dimensionality, since the multidimensional space is reduced, see the Abstract, paragraph [0047], paragraph [0069] of the Halabe et al. reference.

With respect to claim 4, the combination of Kauerauf et al. and Halabe et al. discloses the method of claim 1 above, and Halabe et al. further discloses “transforming the second data set to alter the dimensionality of at least a portion of the second data set prior to disposing at least a portion of the second data set into the feature space.” as [Halabe et al. (Abstract, paragraph [0047], paragraph [0069])] Examiner’s interpretation: The examiner considers the reduced dimensionality to be the altering of the dimensionality, since the multidimensional space is reduced;

Examiner’s note: Regarding claim 5, the examiner considers the one or more kernel techniques to be the one or more mathematical, statistical, or machine learning techniques, since kernels can be used in machine learning techniques, see attachment of kernel being used machine learning techniques, and paragraph [0069] of the Halabe et al. reference.

With respect to claim 5, the combination of Kauerauf et al. and Halabe et al. discloses the method of claim 1 above, and Halabe et al. further discloses “wherein if the extrinsic variability is greater than the intrinsic variability, the evaluation comprises performing one or more mathematical, statistical, or machine learning techniques combined with reservoir model simulation data, model-form error and metrics to evaluate metric at the region of interest.” as [Halabe et al. (paragraph [0069])] Examiner’s interpretation: The examiner considers the one or more kernel techniques to be the one or more mathematical, statistical, or machine learning techniques, since kernels can be used in machine learning techniques, see attachment of kernel being used machine learning techniques;

With respect to claim 6, the combination of Kauerauf et al. and Halabe et al. discloses the method of claim 1 above, and Halabe et al. further discloses “wherein if the intrinsic variability is comparable to the extrinsic variability, the evaluation comprises performing clustering to evaluate metric at the region of interest” as [Halabe et al. (paragraph [0047], paragraph [0069])];

With respect to claim 7, the combination of Kauerauf et al. and Halabe et al. discloses the method of claim 1 above, and Halabe et al. further discloses “wherein if the intrinsic variability is greater than the extrinsic variability, the evaluation comprises performing clustering to evaluate metric at the region of interest” as [Halabe et al. (paragraph [0047], paragraph [0069])];

With respect to claim 8, the combination of Kauerauf et al. and Halabe et al. discloses the method of claim 1 above, and Halabe et al. further discloses “wherein if the intrinsic variability is significantly greater than the extrinsic variability, the evaluation comprises using statistical techniques to evaluate metric at the region of interest.” as [Halabe et al. (paragraph [0069])];

With respect to claim 9, the combination of Kauerauf et al. and Halabe et al. discloses the method of claim 1 above, and Kauerauf et al. further discloses “wherein the hydrocarbon operation comprises adding a new well to access the subsurface region.” as [Kauerauf et al. (paragraph [0096])];

With respect to claim 10, Kauerauf et al. discloses “A system for evaluating and performing a hydrocarbon operation for a subsurface region” as [Kauerauf et al. (paragraph [0003], paragraph [0026], paragraph [0063], Fig. 1)];
“a processor” as [Kauerauf et al. (paragraph [0026], Fig. 1)];
“an input device in communication with the processor and configured to receive input data associated with a subsurface region” as [Kauerauf et al. (paragraph [0027])];
“memory in communication with the processor, the memory having a set of instructions, wherein the set of instructions, when executed by the processor” as [Kauerauf et al. (paragraph [0026], Fig. 1)];
The other limitations of the claim recite the same substantive limitations as claim 1 above, and are rejected using the same teachings.

Examiner’s note: Regarding claim 11, the examiner considers the one or more kernel techniques to be the one or more regression techniques, since the one or more kernel techniques would include a linear technique, see attachment of kernel techniques and paragraph [0069] of the Halabe et al. reference.

With respect to claim 11, the combination of Kauerauf et al. and Halabe et al. discloses the system of claim 10 above, and Halabe et al. further discloses “wherein the set of instructions, when executed by the processor, are further configured to: perform one or more regression techniques to evaluate the decision metric or any other quantity of interest.” as [Halabe et al. (paragraph [0069])] Examiner’s interpretation: The examiner considers the one or more kernel techniques to be the one or more regression techniques, since the one or more kernel techniques would include a linear technique, see attachment of kernel techniques;

With respect to claim 12, the claim recites the same substantive limitations as claim 2 above, and is rejected using the same teachings.

With respect to claim 13, the combination of Kauerauf et al. and Halabe et al. discloses the system of claim 10 above, and Kauerauf et al. further discloses “wherein the second data set comprises one of generated or observed seismic data, generated or observed well log, generated or observed well test data, generated or observed production data and any combination thereof.” as [Kauerauf et al. (paragraph [0060])];

With respect to claim 14, the claim recites the same substantive limitations as claim 3 above, and is rejected using the same teachings.

Examiner’s note: Regarding the limitation of claim 15 that states “imulate each of the two or more reservoir models with the hydrocarbon operation being performed to create first simulation results”, the examiner considers the reservoir simulations to be the simulation of two or more reservoir models, since the reservoir simulation covers production timescales with a focus on hydrocarbon accumulation, see paragraph [0064] of the Kauerauf et al. reference.
Regarding the limitation of claim 15 that states “simulate each of the two or more reservoir models with the hydrocarbon operation not being performed to create second simulation results”, the examiner considers the exploration simulations to be the simulations of two or more reservoir models with the hydrocarbon operation not being performed, since the exploration simulations rely on geological timescales with a focus on sedimentary basins, see paragraph [0064] of the Kauerauf et al. reference.
Regarding the limitation of claim 15 that states “wherein the decision metric is determined from the first simulation results and the second simulation results.”, the examiner notes the reservoir simulations and the exploration simulations rely on production timescales and geological timescales with a focus on hydrocarbon accumulation and sedimentary basins.  Also, an RFG model is used for appraisal and/or early development decisions, see paragraph [0064] – [0065] of the Kauerauf et al. reference.

With respect to claim 15, the combination of Kauerauf et al. and Halabe et al. discloses the system of claim 10 above, and Kauerauf et al. further discloses “simulate each of the two or more reservoir models with the hydrocarbon operation being performed to create first simulation results” as [Kauerauf et al. (paragraph [0064])] Examiner’s interpretation: The examiner considers the reservoir simulations to be the simulation of two or more reservoir models, since the reservoir simulation covers production timescales with a focus on hydrocarbon accumulation;
“simulate each of the two or more reservoir models with the hydrocarbon operation not being performed to create second simulation results” as [Kauerauf et al. (paragraph [0064])] Examiner’s interpretation: The examiner considers the exploration simulations to be the simulations of two or more reservoir models with the hydrocarbon operation not being performed, since the exploration simulations rely on geological timescales with a focus on sedimentary basins;
“wherein the decision metric is determined from the first simulation results and the second simulation results.” as [Kauerauf et al. (paragraph [0064] – [0065])] Examiner’s interpretation: The reservoir simulations and the exploration simulations rely on production timescales and geological timescales with a focus on hydrocarbon accumulation and sedimentary basins.  Also, an RFG model is used for appraisal and/or early development decisions;

With respect to claim 16, the claim recites the same substantive limitations as claim 4 above, and is rejected using the same teachings.

With respect to claim 17, the combination of Kauerauf et al. and Halabe et al. discloses the system of claim 10 above, and Halabe et al. further discloses “transforming the second data set to incorporate additional information corresponding to later times prior to disposing the at least a portion of the second data set into the feature space.” as [Halabe et al. (paragraph [0102] – [0103])];

With respect to claim 18, the claim recites the same substantive limitations as claim 9 above, and is rejected using the same teachings.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147